Citation Nr: 1535222	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1998 to June 2001, and from January 2003 to January 2005 with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.


REMAND

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  (See letter from SSA to Veteran dated November 16, 2009, and VA Form 21-527 dated October 13, 2009).  It is unclear from the record if SSA records may include evidence relevant to the Veteran's claimed TBI disability.  Thus, the Board finds that SSA records should be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).    

As the Board must remand the claim to obtain SSA records, additional development, as noted below, should also be undertaken. 

The evidence reflects that the Veteran was involved in a fight in the late evening or early morning hours of June 16 or June 17, 2003.  According to a June 2003 service treatment record (STR), the Veteran suffered a nasal spine fracture with mild edema.  Examination reports were negative for facial deformity, crepitus, and ecchymosis.  The report is negative for a finding that the Veteran lost consciousness, and the Veteran denied a head injury in service.  (e.g. See January 2003 report of medical history for entrance purposes, and November 2004 post-deployment examination report.) 

However, the Veteran now claims that he did lose consciousness due to that June 2003 incident.  The June 2003 STR reflects that the Veteran had initially been treated after the fight at St. John's Regional Medical Center.  The only records from that facility which are associated with the claims file are the Veteran's discharge papers; these records are labeled 'Patients Copy' and may, or may not, be the entire hospital record.  Thus, the Board finds that VA should attempt to obtain clinical records, if any, from St. John's Regional Medical Center for June 16 and June 17, 2003, to include emergency room records. 

In addition, the claims file reflects that the Veteran's above noted nasal injury was due to an assault by a noncommissioned officer.  Thus, there may be nonclinical records which support the Veteran's allegations of loss of consciousness.  Criminal Investigation Division (CID) and/or Military Police (MP) records are not associated with the file, but if there are such, they may also be relevant to the Veteran's appeal.

A post-service June 2009 record reflects that the Veteran reported losing consciousness and suffering concussions on two separate occasions during service between 2003 and 2004.  A review of the claims file did not reveal any medical record or incident report related to the second alleged concussion.  If the Veteran has clinical records to support this incident, they may be useful to the Board. 

The Veteran was diagnosed with a TBI in approximately October 2009 following the issuance of a TBI workbook by a speech pathologist in July 2009.  However, a VA examination conducted in February 2013 found it less likely than not that the Veteran's cognitive and behavioral issues are related to the 2003 altercation due to the progression of the Veteran's symptoms.  If additional pertinent records are associated with the claims file, the claims file should be returned to the February 2013 clinician, or another appropriate clinician, for a supplemental opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for a concussion and/or loss of consciousness, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each, to include a.) St. John's Regional Medical Center and St. John's Pleasant Valley Hospital for June 16 and June 17, 2003, and b.) any examinations for state disability benefits.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records.

2.  Contact the SSA and obtain a copy of all agency records which granted or denied the Veteran benefits, including all medical records used to make a decision.   

3.  Contact the appropriate military repository and attempt to obtain all investigation and/or criminal records with the Veteran listed as a witness, and/or suspect, and/or victim in 2003 and 2004.
4.  If additional pertinent clinical records are associated with the claims file, obtain a supplemental opinion from the 2013 VA examiner, or anther appropriate examiner if he is not available, as to whether it is as likely as not that the Veteran has residuals of a TBI due to active service. 
5.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of a TBI.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






